PER CURIAM.
Brian Blanchfield appeals from the summary denial of his Florida Rule of Criminal Procedure 3.801 motion for jail credit. The State properly concedes error because the trial court did not attach portions of the record that conclusively demonstrate that Blanchfield was not entitled to relief. See Romine v. State, 151 So.3d 553 (Fla. 5th DCA 2014) (requiring trial court to grant additional jail credit or attach records that conclusively demonstrate appellant was not entitled to relief).
REVERSED and REMANDED.
ORFINGER, EVANDER and COHEN, JJ., concur.